                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                             No. 7:18-CR-10-1H


  UNITED STATES OF AMERICA                 )
                                           )
                                           )
       v.                                  )
                                           )                      ORDER
                                           )
  MARCIO SANTOS-PORTILLO,                  )
                                           )
            Defendant.                     )


      This matter is before the court on Defendant’s motion to reopen his detention

hearing for consideration of new information having a material bearing on the issue

of release or detention. There being no opposition to Defendant’s motion and for

good cause shown, the court GRANTS Defendant’s motion to reopen [DE #63] and

hereby schedules this matter for a detention hearing on May 13, 2019, at 10:00 a.m.

      This 6th day of May 2019.

                                       _________________________________
                                       _____
                                          _ _______
                                                ___
                                                 _ __
                                                    _ ____
                                                        _ __
                                                           _ _________
                                                                    ____
                                                                       ____
                                                                         ____
                                                                          __ _
                                       KIMBERLY
                                       K MBERLY
                                       KI         LY A. SWANK
                                       United States Magistrate Judge
